Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 1 of 9 PageID 11363




                              EXHIBIT I
Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 2 of 9 PageID 11364




                           Exhibit 11
Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 3 of 9 PageID 11365


                                                                           Page 1
                    UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF FLORIDA

                        JACKSONVILLE DIVISION



    WINN-DIXIE STORES, INC., and          )

    BI-LO HOLDINGS, LLC,                  )

                        Plaintiffs,       )

                  vs.                     ) 3:15-cv-1143-BJD-PDB

    SOUTHEAST MILK, INC., et al., )

                        Defendants.       )



                        VIDEOTAPED DEPOSITION

                                    OF

                        JOHN M. CONNOR, PH.D.



                    Tuesday, February 13, 2018

                                9:04 a.m.




    Reported by:

    Juliana F. Zajicek, RPR, CSR

    Job No. 20714


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
 Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 4 of 9 PageID 11366


                                                                            Page 2
 1

 2

 3

 4

 5

 6

 7                 The videotaped deposition of JOHN M.

 8   CONNOR, PH.D., called for examination, taken pursuant

 9   to the Federal Rules of Civil Procedure of the United

10   States District Courts pertaining to the taking of

11   depositions, taken before JULIANA F. ZAJICEK, a

12   Registered Professional Reporter and a Certified

13   Shorthand Reporter, at the offices of Eimer Stahl LLP,

14   Suite 1200, 224 South Michigan Avenue, Chicago,

15   Illinois, on February 13, 2018, at 9:04 a.m.

16

17

18

19

20

21

22

23

24


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 5 of 9 PageID 11367


                                                                            Page 3
 1   PRESENT:
 2   ON BEHALF OF THE PLAINTIFF:
 3           AHERN AND ASSOCIATES, PC
             8 South Michigan Avenue, Suite 3600
 4           Chicago, Illinois 60603
             312-404-3760
 5           BY: PATRICK AHERN, ESQ.
                  patrick.ahern@ahernandassociatespc.com;
 6                CHRISTOPHER STUART, ESQ.
 7
     ON BEHALF OF DAIRY FARMERS OF AMERICA, INC.:
 8
             BAKER & MILLER PLLC
 9           2401 Pennsylvania Avenue, NW, Suite 300
             Washington, D.C. 20037
10           202-663-7820
             BY: W. TODD MILLER, ESQ.
11                tmiller@bakerandmiller.com
12
     ON BEHALF OF LAND O'LAKES, INC.:
13
             EIMER STAHL LLP
14           224 South Michigan Avenue, Suite 1100
             Chicago, Illinois 60604
15           312-660-7600
             BY: BEN E. WALDIN, ESQ.
16                bwaldin@eimerstahl.com;
                  DANIEL D. BIRK, ESQ.
17                dbirk@eimerstahl.com
18
     ON BEHALF OF AGRI-MAR, INC.:
19
             SHIPMAN & GOODWIN LLP
20           One Constitution Plaza
             Hartford, Connecticut 06103
21           860-251-5000
             BY: DIANE C. POLLETTA, ESQ.
22                dpolletta@goodwin.com
23
24


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 6 of 9 PageID 11368


                                                                            Page 4
 1   PRESENT:     (Continued)

 2
     ON BEHALF OF NATIONAL MILK PRODUCERS FEDERATION A/K/A
 3   COOPERATIVES WORKING TOGETHER:

 4           STEPTOE & JOHNSON LLP
             1330 Connecticut Avenue, NW
 5           Washington, D.C. 20036
             202-429-3000
 6           BY: JOHN J. KAVANAGH, ESQ.
                  jkavanagh@steptoe.com
 7

 8

 9   ALSO PRESENT:

10           MR. GARETH MACARTNEY, PH.D., Senior Economist

11           MR. DAN WERNER, PH.D., CPA, Economist,

12                 OnPoint Analytics;

13
             MR. KOSTIS HATZITASKOS,
14
                   Cornerstone Research.
15

16

17

18

19   THE VIDEOGRAPHER:

20           JEAN-LOUIS ZIESCH,
             TransPerfect Legal Solutions.
21

22

23

24


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 7 of 9 PageID 11369


                                                                         Page 258
 1   second largest retailer, I believe, in the Southeast,

 2   then -- then Winn-Dixie's sales, you know, might be

 3   representative of the entire region.            But we weren't

 4   concerned about that.        We were concerned about

 5   Winn-Dixie's direct purchases from the -- from the

 6   Defendants.

 7   BY MR. WALDIN:

 8         Q.      Turn your attention to Table 19.           And the

 9   total damages for Class I in 2013 are $2,174,802, is

10   that correct?

11         A.      I don't see -- oh, for what year?

12         Q.      2013, Class I.

13         A.      2013, Class I.      $2,174,802, yes, correct.

14         Q.      And at the bottom of Page 65, which is

15   where Table 19 is, there is a Footnote 209, it is a

16   little grainy on my copy, but it says:

17                 "Within Class I damages of $2,174,802 that

18   occurred during 2013, $1,286,612 relates to the

19   purchase order data and $888,190 relates to the 2013

20   additional purchase data."

21                 Can you please explain to me what the 2013

22   additional purchase data are?

23         A.      As I recall, there was -- there was a

24   change in the computer system or something like that


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 8 of 9 PageID 11370


                                                                         Page 259
 1   so that we didn't have -- we didn't have any 2014

 2   data, even though our model predicted overcharges in

 3   2014.      We just couldn't get -- we couldn't get that

 4   information from -- from Winn-Dixie.            I'd be surprised

 5   if we didn't explain the difference between purchase

 6   order data and the additional purchase order data at

 7   some earlier point in my report, but I don't remember

 8   where it is.

 9         Q.       Do the -- did the 2 -- 2013 additional

10   purchase order data -- or additional purchase data

11   come from a spreadsheet in your report backup

12   titled "2013 CNS Purchases"?

13         A.      I'd have to see it to -- to be reminded of

14   its contents, but you may -- you may be correct.               I --

15   I just have -- I'd have to see it.

16         Q.      Did Mr. Leary tell you about Winn-Dixie

17   purchasing any products from CNS wholesale grocers?

18         A.      I don't -- I don't recall that topic

19   coming up.

20         Q.      In the years 2003 to 2008, Winn-Dixie

21   owned its own processing operations, is that correct?

22         A.      Yes.

23         Q.      And during those five years, you estimate

24   data using Winn-Dixie's purchases of finished dairy


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
 Case 3:15-cv-01143-BJD-JBT Document 256-9 Filed 04/15/19 Page 9 of 9 PageID 11371


                                                                         Page 306
 1                       REPORTER'S CERTIFICATE

 2                 I, JULIANA F. ZAJICEK, C.S.R. No. 84-2604,

 3   a Certified Shorthand Reporter, do hereby certify:

 4                 That previous to the commencement of the

 5   examination of the witness herein, the witness was

 6   duly sworn to testify the whole truth concerning the

 7   matters herein;

 8                 That the foregoing deposition transcript

 9   was reported stenographically by me, was thereafter

10   reduced to typewriting under my personal direction and

11   constitutes a true record of the testimony given and

12   the proceedings had;

13                 That the said deposition was taken before

14   me at the time and place specified;

15                 That I am not a relative or employee or

16   attorney or counsel, nor a relative or employee of

17   such attorney or counsel for any of the parties

18   hereto, nor interested directly or indirectly in the

19   outcome of this action.

20                 IN WITNESS WHEREOF, I do hereunto set my

21   hand on this 19th day of February, 2018.

22

23

24                 JULIANA F. ZAJICEK, Certified Reporter


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
